Nunez, J. (dissenting).
We would affirm. We conclude that appellant has not demonstrated that Special Term abused its discretion in refusing to accept jurisdiction of the transaction sued upon which has no relationship whatsoever with New York. The contract was executed in Colorado by Colorado residents; performance thereof was undertaken in Colorado. The Colorado court, in which an action is pending, is a more appropriate forum to deal with petitioner’s claim of a right to arbitration. We see no compelling reason for our overburdened courts to accept jurisdiction in this dispute between Colorado residents. Special Term’s refusal to so do is supported by sound public policy and should be upheld.
Markewich, J. P., and Lupiano, J., concur with Murphy, J.; Kupferman and Nunez, JJ., dissent in an opinion by Nunez, J.
Order and judgment (one paper), Supreme Court, New York County, entered on May 5, 1975, reversed, on the law, and petitioner’s application granted. Appellant shall recover of respondents $40 costs and disbursements of this appeal.
Settle order on notice.